Judgment, Supreme Court, New York County (Charles H. Solomon, J., at suppression motion; Maxwell Wiley, J., at jury trial and sentence), rendered December 21, 2004, convicting defendant of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility.
The motion court properly denied defendant’s suppression motion without granting a hearing. Defendant’s vague assertions of innocent conduct did not address the underlying drug transaction or assert any other ground for suppression (see People v Jones, 95 NY2d 721 [2001]; People v Mendoza, 82 NY2d *321415 [1993]), and his assertion that he did so by implication is without merit. Defendant’s suggestion that the court’s ruling was not actually made on this ground, but on an improper basis, rests on speculation.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]). The ruling was generally favorable to defendant, and the number of convictions permitted was not excessive. The court’s ruling concerning impeachment or rebuttal use of an unnoticed postarrest statement by defendant was also an appropriate exercise of discretion.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Buckley, EJ., Mazzarelli, Nardelli, Catterson and Malone, JJ.